DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/08/2021 has been entered. Claims 1, 3-4, 6-7, 9-10, and 12 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0280394, hereby referred as Cheng) in view of Chiang (US 2007/0210974).
Regarding claim 1, Cheng teaches the following:
a multiple antenna system comprising: 

a second antenna system (element 12, figure 1), the second antenna comprising a second antenna (element 121, figure 1) and a second reflector network (elements 122 or 123, figure 1), at least one of the first reflector network and the second reflector network comprising a configurable pattern reflector (elements 112-113, 122-123, as shown in figure 1, paragraph [0040]); and, 
the configurable pattern reflector (elements 112-113, 122-123, figure 1) comprises a pattern reflector flex component (the elements that compose elements 112-113 and 122-123, figure 1).
an antenna control system (elements 3-4, figure 5), the antenna control system controlling configuration of the configurable pattern reflector (paragraph [0054]).
Cheng does not teach the pattern reflector flex component comprising a plurality of ground vias and a switch, the switch being configured to couple the pattern reflector to a ground via the plurality of ground vias.
Chiang suggests the teachings of the pattern reflector flex component comprising a plurality of ground vias (elements 750a-c, figure 7) and a switch (element 745, figure 7), the switch being configured to couple the pattern reflector to a ground (element 755, figure 7) via the plurality of ground vias.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the pattern reflector flex component of Cheng to include a plurality of ground vias and a switch, the switch being configured to couple the pattern reflector to a ground via the plurality of ground vias as suggested by the teachings of Chiang in order to allow for different components such as inductors, delay lines, or capacitors to be selectively connected to the pattern reflector which can change its reflection characteristics (paragraphs [0059]-[0060]). 

Regarding claim 3, the combination of Cheng and Chiang as referred in claim 1 teaches the following:
wherein: the pattern reflector flex component comprises a pattern reflector (Cheng, elements 1121-1122, 1131-1132, 1221-1222, 1231-1232, figure 1) and a switch (Cheng, elements 131-133, figure 1).

Regarding claim 4, the combination of Cheng and Chiang as referred in claim 1 teaches the following:
wherein: the pattern reflector flex component comprises an input/output (I/O) signal path (Cheng, P1, P2, figure 1); and, the switch is controlled via signals provided via the I/O signal path (Cheng, paragraphs [0041]-[0042], [0045], [0054]).

Regarding claim 7, Cheng teaches the following:
a system comprising:
a processor (element 3, figure 5); 
a data bus (connections between element 3 and elements 1 and 4, figure 5) coupled to the processor; and 
a multiple antenna system, the multiple antenna system comprising a first antenna system (element 11, figure 1), the first antenna system comprising a first antenna (element 111, figure 1) and a first reflector network (element 112 or 113, figure 1); 
a second antenna system (element 12, figure 1), the second antenna comprising a second antenna (element 121, figure 1) and a second reflector network (elements 122 or 123, figure 1), at least one of the first reflector network and the second reflector network comprising a configurable pattern reflector (elements 112-113, 122-123, as shown in figure 1, paragraph [0040]); and, 

an antenna control system (element 4, figure 5), the antenna control system controlling configuration of the configurable pattern reflector (paragraph [0054]).
Cheng does not teach the pattern reflector flex component comprising a plurality of ground vias and a switch, the switch being configured to couple the pattern reflector to a ground via the plurality of ground vias.
Chiang suggests the teachings of the pattern reflector flex component comprising a plurality of ground vias (elements 750a-c, figure 7) and a switch (element 745, figure 7), the switch being configured to couple the pattern reflector to a ground (element 755, figure 7) via the plurality of ground vias.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the pattern reflector flex component of Cheng to include a plurality of ground vias and a switch, the switch being configured to couple the pattern reflector to a ground via the plurality of ground vias as suggested by the teachings of Chiang in order to allow for different components such as inductors, delay lines, or capacitors to be selectively connected to the pattern reflector which can change its reflection characteristics (paragraphs [0059]-[0060]). 

Regarding claim 9, the combination of Cheng and Chiang as referred in claim 7 teaches the following:
wherein: the pattern reflector flex component comprises a pattern reflector (Cheng, elements 1121-1122, 1131-1132, 1221-1222, 1231-1232, figure 1) and a switch (Cheng, elements 131-133, figure 1).

Regarding claim 10, the combination of Cheng and Chiang as referred in claim 7 teaches the following:
wherein: the pattern reflector flex component comprises an input/output (I/0) signal path (Cheng, P1, P2, figure 1); and, the switch is controlled via signals provided via the I/O signal path (Cheng, paragraphs [0041]-[0042], [0045], [0054]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0280394, hereby referred as Cheng) in view of Chiang (US 2007/0210974), and further in view of Guterman et al. (US 2017/0212554, hereby referred as Guterman).
Regarding claim 6, the combination of Cheng and Chiang as referred in claim 1 teaches the multiple antenna systems with the exception for the following:
wherein the plurality of ground vias are coupled to a conductive gasket; and, the conductive gasket is coupled with a ground plane.
Guterman suggests the teachings of using a conductive gasket coupled with a ground plane (paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of ground vias of the combination of Cheng and Chiang to be coupled to a conductive gasket and the conductive gasket is coupled with a ground plane as suggested by the teachings of Guterman which is an alternative way to securely connect a component to a ground plane (paragraph [0010]).

Regarding claim 12, the combination of Cheng and Chiang as referred in claim 7 teaches the multiple antenna systems with the exception for the following:

Guterman suggests the teachings of using a conductive gasket coupled with a ground plane (paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of ground vias of the combination of Cheng and Chiang to be coupled to a conductive gasket and the conductive gasket is coupled with a ground plane as suggested by the teachings of Guterman which is an alternative way to securely connect a component to a ground plane (paragraph [0010]).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu et al. (US 2020/0287292), Chang et al. (US 2017/0237153), Shinkai et al. (US 2011/0193761), Shinkai et al. (US 2010/0231453), Hirabayashi (US 2007/0001924), Chiang et al. (US 6,876,331), and some of the other cited references could all be used to reject the claims instead of Cheng. 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Regarding independent claims 1 and 7, the applicant argues that the ground vias as disclosed and claimed are distinct from the switch and reactive elements disclosed by Chiang. 
While the examiner agrees that “vias” are usually used as a connection between different layers of a printed circuit board, the examiner respectfully disagrees that the ground vias as disclosed and claimed are distinct from the switch and reactive elements of Chiang. The ground vias of figure 8, the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845